 

Exhibit 10.4

 



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”) dated September 16,
2014 is made by and between Ideal Power Inc., a Delaware corporation,
hereinafter referred to as “Company”, and R. Daniel Brdar, hereinafter referred
to as “Executive”.

 

RECITALS

 

WHEREAS, the Company and the Executive have agreed to amend that certain
Employment Agreement dated January 8, 2014 (the “Original Agreement”) in
accordance with the terms of this Amendment.

 

THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Amendment, the Company and the Executive agree as follows:

 

AGREEMENT

 

1. Modification to Section 5(b). Section 5(b) of the Original Agreement, which
states:

 

(a) Bonus. At least annually, Executive and the Compensation Committee of the
Board of Directors shall meet to establish (i) performance standards and goals
(“Standards and Goals”) to be met by Executive and (ii) cash bonus targets based
on the Standards and Goals that are achieved. The Standards and Goals will
support a cash bonus of 60% of Executive’s Annual Salary, provided, however,
that Executive will receive a cash bonus of no less than 25% of the Annual
Salary for the first year of the Term. The Standards and Goals and the bonus
targets shall be mutually agreed to by Executive and the Compensation Committee.
Nothing in this subsection (b) shall prevent Executive and the Compensation
Committee from mutually agreeing to alternatives to the computation of the bonus
to be paid to Executive in accordance with this subsection (b) (the “Bonus”),
which may be implemented and paid to Executive in place of the Bonus described
herein. The Bonus shall be subject to any applicable tax withholdings and/or
employee deductions.

 

shall be modified to state:

 

(b) Bonus. At least annually, Executive and the Compensation Committee of the
Board of Directors shall meet to establish (i) performance standards and goals
(“Standards and Goals”) to be met by Executive and (ii) cash bonus targets based
on the Standards and Goals that are achieved. The Standards and Goals will
support a cash bonus of 75% of Executive’s Annual Salary, provided, however,
that Executive will receive a cash bonus of no less than 25% of the Annual
Salary for the first year of the Term. The Standards and Goals and the bonus
targets shall be mutually agreed to by Executive and the Compensation Committee.
Nothing in this subsection (b) shall prevent Executive and the Compensation
Committee from mutually agreeing to alternatives to the computation of the bonus
to be paid to Executive in accordance with this subsection (b) (the “Bonus”),
which may be implemented and paid to Executive in place of the Bonus described
herein. The Bonus shall be subject to any applicable tax withholdings and/or
employee deductions.

 



 

 

  

2. Deletion of Section 6. Section 6 of the Original Agreement, which states:

 

6. EQUITY COMPENSATION.

 

In accordance with that certain offer letter dated December 19, 2013 (the
“Employment Offer”), Company has issued to Executive an option (the “Inducement
Option”) to purchase 250,000 shares of Company’s common stock. The per share
exercise price is equal to the closing price of Company’s common stock on
January 8, 2014. The right to purchase the common stock will vest in equal
increments over 4 years, on the 31st day of December, beginning on December 31,
2014. The term of the Inducement Option is 10 years. Beginning with the 2015
calendar year and continuing through the 2018 calendar year, Executive will
receive, for each year in which the Standards and Goals are met, an additional
option to purchase 50,000 shares of Company’s common stock (the “Target
Option”). Therefore, assuming the Standards and Goals are met in all four years,
Executive will receive Target Options covering an additional 200,000 shares of
common stock. The per share exercise price will be equal to the closing price of
the common stock on the day the Compensation Committee determines that the
Standards and Goals have been met. The right to purchase the shares subject to
each Target Option will vest in equal increments over a period of four years,
beginning on the 31st day of December in the year in which the Standards and
Goals are met. The Target Option will have a term of 10 years and will be
subject to the terms of the Company’s 2013 Equity Incentive Plan.

 

shall be deleted in its entirety and in its place shall appear the word,
“Reserved”.

 

3. Other Provisions to Remain the Same. All other terms and provisions of the
Original Agreement shall remain the same.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
in the city of Austin, Texas on the date set forth above.

 



  Company:   IDEAL POWER INC.               By: /s/ Lon E. Bell     Lon E. Bell,
for the Compensation Committee         Executive:         /s/ R. Daniel Brdar  
R. Daniel Brdar

 



 





 



 

 

 



 

 